Barnhill, J.,
dissenting: It does not appear either from the will or the record that G. P. Edwards was married twice or that he had children by his first wife, now deceased, or that Fanny Edwards is his second wife. This is asserted in appellees’ brief. The only evidence offered was the will and we are called upon to interpret that instrument to determine whether Fanny Edwards, by its terms, was devised a fee simple estate in the two lots mentioned in the will.
*585Tbe devise of tbe real estate to Fanny Edwards is general in terras and our statute, C. S., 4162, converts tbe gift into a fee estate. In my opinion, tbe devise does not in plain and express words sbow an intent to limit tbis estate and there is no language in tbe will plainly indicating tbat tbe testator intended to convey an estate of less dignity. Tbe original devise, standing alone, being sufficient to convey a fee estate under our statute and decisions, a subsequent clause in tbe will, expressing a direction for its disposition after tbe death of tbe devisee, will not defeat tbe devise, nor limit it to a life estate. Tbis bas been tbe consistent bolding of tbis Court. Griffin v. Commander, 163 N. C., 230, 79 S. E., 499; Daniel v. Bass, 193 N. C., 294, 136 S. E., 733; Lineberger v. Phillips, 198 N. C., 661, 153 S. E., 118; Roane v. Robinson, 189 N. C., 628, 127 S. E., 626; McDaniel v. McDaniel, 58 N. C., 353; Barco v. Owens, 212 N. C., 30.
Tbe absolute devise is permitted to stand, while tbe subsequent clause is generally regarded as precatory only. Brown v. Lewis, 197 N. C., 704, 150 S. E., 328; Weaver v. Kirby, 186 N. C., 387, 119 S. E., 564; Brooks v. Griffin, 177 N. C., 7, 97 S. E., 730; Bills v. Bills, 80 Ia., 269; 20 A. S. R., 418; 11 R. C. L., 476; 28 R. C. L., 243; Barco v. Owens, supra.
“Tbe rule is well settled tbat in a will no words are necessary to enlarge an estate devised or bequeathed into an absolute fee. On tbe contrary, restraining expressions must be used to confine tbe gift to tbe life of devisee or legatee.” Thus tbe rule bas been stated frequently by tbis Court since Holt v. Holt, 114 N. C., 241.
Tbe only language in tbe will which could be considered as attempting to limit tbe fee devised to Fanny Edwards is tbe provision: “It is my will tbat at Fanny Edwards’ death tbat all her property be sold and tbe proceeds to be divided,” etc. Tbis provision in itself recognizes tbat tbe property is hers. Tbe testator seeks to dispose of her property — not bis. To me, tbis is not plain and express words clearly showing an intent to convey an estate to Fanny Edwards less than a fee. Tbe doctrine of election is not invoked and it does not appear whether under tbis provision tbe testator attempts to direct tbe sale of property owned by Fanny Edwards other than tbat which she received under tbe will. It is simply an attempt to direct the disposition of tbe fee devised to Fanny Edwards after her death.
Tbe words “in lieu of dower” contained in tbe devise to Fanny Edwards cannot possibly be construed as tending to limit tbe fee. Tbe majority opinion does not attempt to so interpret it. Every devise from a husband to bis wife is in lieu of dower whether so expressed or not. Upon tbe death of tbe testator tbe widow must elect whether she shall take under tbe will or under tbe statute. If she accepts tbe devise in tbe will she thereby relinquishes her dower. If she dissents and accepts *586ber dower interest tbe devise immediately becomes inoperative. Tbat tbe testator stated in tbe will wbat tbe law necessarily writes into it cannot be beld to be “plain and express words, clearly showing an intent to convey an estate less than a fee,” wbicb tbe statute requires in order to limit a gift in general terms, wbicb would otherwise convey a fee.
We are not interested in any unexpressed intention of tbe testator, or bis supposed purpose to make provision for any particular set of bis children. We are only called upon to interpret tbe language actually used by him in conformity with our statute and pertinent decisions. In my opinion there is no language in tbe will wbicb can be interpreted as clearly intending a purpose on tbe part of tbe testator to limit tbe estate conveyed to Fanny Edwards. If we are to follow tbe statute and. tbe former decisions of this Court wbicb constitute rules of property, tbe judgment below should be reversed.
SoheNck, J., concurs in dissent.